EXHIBIT 10.8

Execution Form


SEVENTH AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT

        This Seventh Amendment to Fourth Amended and Restated Credit Agreement
(this “Amendment”) dated as of August 8, 2003 (the “Amendment Effective Date”),
is by and among MAGNUM HUNTER RESOURCES, INC., a Nevada corporation (the
“Borrower”), each Bank (as defined in the Credit Agreement referred to below),
DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company),
individually, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), as collateral agent
(in such capacity, together with its successors in such capacity, the
“Collateral Agent”), and as letter of credit issuing bank (in such capacity,
together with its successors in such capacity, the “Issuer”), CIBC INC.,
individually and as syndication agent (in such capacity together with its
successors in such capacity, the “Syndication Agent”), and BNP PARIBAS, a French
bank acting through its Houston Agency, individually and as documentation agent
(in such capacity, together with its successors in such capacity, the
“Documentation Agent”).

R E C I T A L S:

        WHEREAS, the Borrower, each Bank then a party, the Administrative Agent,
the Collateral Agent, the Syndication Agent, the Documentation Agent
(collectively, the “Agents”), and the Issuer have heretofore entered into that
certain Fourth Amended and Restated Credit Agreement dated as of March 15, 2002,
as amended by that certain First Amendment to Fourth Amended and Restated Credit
Agreement dated as of April 19, 2002, and by that certain Second Amendment to
Fourth Amended and Restated Credit Agreement dated as of July 3, 2002, and by
that certain Third Amendment to Fourth Amended and Restated Credit Agreement
dated as of August 28, 2002, and by that certain Fourth Amendment to Fourth
Amended and Restated Credit Agreement dated as of September 6, 2002, and by that
certain Waiver and Fifth Amendment dated as of November 20, 2002, and by that
certain Waiver and Sixth Amendment dated as of May 2, 2003, and as otherwise
amended from time to time prior to the Amendment Effective Date (the “Credit
Agreement”), pursuant to which the Banks have agreed to make revolving credit
loans available to the Borrower under the terms and provisions stated therein;
and

        WHEREAS, the Borrower has adopted Financial Accounting Standard Bulletin
No. 123, which requires the Borrower to record a non-cash expense in respect of
any stock options granted by the Borrower; and

        WHEREAS, the Borrower has requested that the Banks, the Agents and the
Issuer amend the Credit Agreement to negate the effect of such non-cash expenses
on the calculation of the Borrower’s Consolidated EBITDA;

        NOW, THEREFORE, in consideration of the premises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

        Section 1.  Definitions. Capitalized terms used in this Amendment, to
the extent not otherwise defined herein, shall have the same meaning as in the
Credit Agreement.

        Section 2. Amendments to Credit Agreement. The definition of
“Consolidated EBITDA” set forth in Section 1.1 of the Credit Agreement is hereby
amended by deleting the period at the end of the existing definition and
inserting the following new proviso in place thereof:

          ; provided, however, that the foregoing clauses (ii) and (iii) shall
exclude any non-cash expenses incurred by the Borrower during such period in
accordance with Financial Accounting Standard Bulletin No. 123; further
provided, however, that the foregoing clauses (ii) and (iii) shall include any
cash payments made by the Borrower or any Restricted Subsidiary during such
period in respect of any non-cash expenses previously excluded from the
calculation of Consolidated EBITDA pursuant to the foregoing proviso.


        Section 3.   Conditions Precedent. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent:

        (a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Agents, the
Issuer and the Majority Banks, and duly acknowledged by each of the Guarantors.


        (b) Other Conditions. The Borrower shall have confirmed and acknowledged
to the Agents, the Issuer and the Banks, and by its execution and delivery of
this Amendment the Borrower does hereby confirm and acknowledge to the
Administrative Agent and the Banks, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general
principles of equity; (iii) the representations and warranties by the Borrower
contained in the Credit Agreement and in the other Loan Documents are true and
correct on and as of the date hereof in all material respects as though made as
of the date hereof; and (iv) no Default or Event of Default exists under the
Credit Agreement or any of the other Loan Documents.


        Section 4. Ratification of Credit Agreement. Except as expressly
amended, modified or waived by this Amendment, the terms and provisions of the
Credit Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

        Section 5. Expenses. The Borrower agrees to pay on demand all expenses
set forth in Section 10.3 of the Credit Agreement.

Page 2

        Section 6. Miscellaneous. (a) On and after the effectiveness of this
Amendment, each reference in each Loan Document to “this Agreement”, “this
Note”, “this Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”,
“hereof” or words of like import, referring to such Loan Document, and each
reference in each other Loan Document to “the Credit Agreement”, “the Notes”,
“the Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, the Notes, or the
Mortgage, the Guaranty, the Pledge Agreement or any of them, shall mean and be a
reference to such Loan Document, the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, as amended or otherwise
modified by this Amendment; (b) the execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any default of the Borrower or
any right, power or remedy of the Administrative Agent or the Banks under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

        Section 7. Severability. Any provisions of this Amendment held by court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

        Section 8. Applicable Law. THIS AMENDMENT AND EACH OTHER LOAN DOCUMENT
DELIVERED PURSUANT HERETO SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICT
OF LAW, EXCEPT SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This
Amendment constitutes the entire understanding among the parties hereto with
respect to the subject matter hereof and supersedes any prior agreements,
written or oral, with respect thereto.

        Section 9. Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Agents, the Issuer, the Banks and the Borrower
and their respective successors and assigns.

        Section 10. Headings. The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.

        Section 11. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE
MATTERS HEREIN CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

Page 3

EXECUTED as of the day and year first above written.

  BORROWER:

MAGNUM HUNTER RESOURCES, INC.


By:/s/Chris Tong
     Name:      Chris Tong
     Title:        Senior Vice President
                      Chief Financial Officer

  AGENTS, BANKS AND ISSUER:

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly named Bankers Trust Company), as
Administrative Agent, Collateral Agent, Issuer and a Bank


By: ________________________
      Name:
      Title:

  CIBC INC., as Syndication Agent and a Bank


By: ________________________
      Name:
      Title:



S-1

  BNP PARIBAS, as Documentation Agent and a Bank


By:_____________________
     Name:
     Title:


                    - and -


By:_____________________
      Name:
      Title:

  FORTIS CAPITAL CORP., as a Bank


By:_____________________
     Name:
     Title:


                     - and -


By:_____________________
     Name:
     Title:

  BANK OF SCOTLAND, as a Bank


By: ________________________
      Name:
      Title:

  BANK OF NOVA SCOTIA, as a Bank


By: ________________________
      Name:
      Title:



S-2

  UNION BANK OF CALIFORNIA, N.A., as a Bank


By: ________________________
      Name:
      Title:

  COMPASS BANK, as a Bank


By: ________________________
      Name:
      Title:

  COMERICA BANK (successor by merger to Comerica Bank - Texas), as a Bank


By: ________________________
      Name:
      Title:

  WASHINGTON MUTUAL BANK, FA, as a Bank


By: __________________________
      Name:
      Title:

  HIBERNIA NATIONAL BANK, as a Bank


By: __________________________
      Name:
      Title:



S-3

  U.S. BANK NATIONAL ASSOCIATION, as a Bank


By: __________________________
      Name:
      Title:

  BMO NESBITT BURNS FINANCING, INC., as a Bank


By: __________________________
      Name:
      Title:

  AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank


By: __________________________
      Name:
      Title:

  SOUTHWEST BANK OF TEXAS N.A., as a Bank


By: __________________________
      Name:
      Title:

  STERLING BANK, as a Bank


By: __________________________
      Name:
      Title:



S-4

ACKNOWLEDGMENT BY GUARANTORS

        Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Waiver and Seventh Amendment to Fourth Amended and
Restated Credit Agreement dated as of August __, 2003 (the “Seventh Amendment”),
(ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Seventh Amendment, (iii) ratifies and acknowledges its
respective Obligations under each Loan Document to which it is a party, and (iv)
represents and warrants that (a) no Default or Event of Default has occurred and
is continuing, (b) it is in full compliance with all covenants and agreements
pertaining to it in the Loan Documents, and (c) it has reviewed a copy of the
Seventh Amendment.

        Executed to be effective as of August __, 2003.

  GUARANTORS:

HUNTER GAS GATHERING, INC.
GRUY PETROLEUM MANAGEMENT CO.
MAGNUM HUNTER PRODUCTION, INC.
CONMAG ENERGY CORPORATION
TRAPMAR PROPERTIES, INC.
PINTAIL ENERGY, INC.
PRIZE OPERATING COMPANY
PEC (DELAWARE), INC.
OKLAHOMA GAS PROCESSING, INC.


By: /s/Chris Tong
     Name:     Chris Tong
     Title:       Senior Vice President and
                     Chief Financial Officer

  PRIZE ENERGY RESOURCES, L.P.

By:     Prize Operating Company,
           as its general partner


By:_________________________
     Name:     Senior Vice President and
                     Chief Financial Officer

S-5